Citation Nr: 0900581	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  06-34 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for an acquired psychiatric 
disorder, and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Louis A. de Mier-Le Blanc, 
Esquire


WITNESS AT HEARING ON APPEAL

Mr. C.M.D.




ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1955 to 
September 1957.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, that denied a 
petition to reopen a service connection claim for a 
psychiatric disorder.  The veteran submitted a notice of 
disagreement with this decision in February 2004, but the RO 
did not issue a statement of the case.  Instead, the RO 
readjudicated the claim in May 2004, and the veteran did not 
perfect an appeal of that decision.  The RO reopened the 
claim and denied it on the merits in March 2006, and the 
veteran perfected an appeal.  As the January 2004 rating 
decision did not become final, it is considered to be the 
subject of this appeal.  

In July 2006, a friend of the veteran (Mr. C.M.D.) testified 
at a personal hearing over which a Decision Review Officer 
presided at the RO, a transcript of which has been associated 
with the claims folder. 

In December 2006, the veteran's representative submitted 
additional evidence without a waiver of the veteran's right 
to have initial review of the evidence conducted by the 
agency of original jurisdiction (AOJ).  In October 2008, the 
Board wrote to the veteran (and his representative) asking 
whether the veteran would like to waive initial AOJ review of 
that additional evidence.  The veteran's representative has 
now submitted a document waiving initial AOJ review of the 
additional evidence, so the Board considered that evidence in 
this decision.  

The issue of entitlement to service connection for an 
acquired psychiatric condition is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  An unappealed November 2002 rating decision denied the 
veteran's claim for service connection for an acquired 
psychiatric disorder. 

2.  A July 2004 medical report received since the last, 
prior, final denial on any basis, in November 2002, 
considered in conjunction with the record as a whole, 
constitutes existing evidence not previously submitted to 
agency decisionmakers, relates to unestablished facts 
necessary to substantiate the claim, is not cumulative nor 
redundant of the evidence previously considered, and raised a 
reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The unappealed RO rating decision in November 2002, which 
denied service connection for an acquired psychiatric 
disorder, is final.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).  

2.  New and material evidence has been received to reopen the 
claim for service connection for an acquired psychiatric 
disorder.   38 U.S.C.A. §§ 1131, 5108 (West 2002); 38 C.F.R. 
§§ 3.156, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the Hearing Officer's March 2006 rating decision, the RO 
determined that the veteran had submitted new and material 
evidence, and reopened the veteran's claim for entitlement to 
service connection for an acquired psychiatric disorder 
(identified as schizophrenia).  But see October 2006 
Statement of the Case (evidence received was not significant 
enough to warrant reconsideration of the claim).  Regardless 
of the action by the RO, on appeal, the Board must dispose of 
the claim on the proper basis, even if that is by reaching a 
different conclusion than that of the RO.  Barnett v. Brown, 
8 Vet. App. 1, 5 (1995).  As discussed below, the Board had 
determined that new and material evidence sufficient to 
reopen the claim has been received. 

Following an adverse determination by the RO, a notice of 
disagreement must be filed within one year from the 
notification of that determination.  38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. §§ 3.104(a); 20.302(a).  Generally, 
in the absence of clear and unmistakable error, RO 
determinations that are not timely appealed are final and may 
not be reconsidered.  See 38 U.S.C.A. §§ 5109A(b); 38 C.F.R. 
§ 20.1103.  

In March 1972, the veteran filed his first claim for an 
acquired psychiatric disorder (claimed as a nervous 
condition).  That claim was denied in an April 1972 rating 
decision because the veteran's service medical records were 
negative for evidence of an acquired psychiatric disorder 
during service and his disability was diagnosed at a time too 
remove from service to establish a connection with his 
military service.  The veteran was notified of the adverse 
decision in April 1972, but he did not file a notice of 
disagreement with respect to that decision.  The decision 
therefore became final.  38 C.F.R. § 20.302(a).  

Thereafter, the veteran filed many unsuccessful claims to 
reopen his acquired psychiatric disorder claim.  Most 
recently, in February 2002, the veteran filed another claim 
to reopen his previously-denied claim.  The RO denied the 
claim to reopen in a November 2002 rating decision.  The 
veteran was notified of the adverse decision in 
November 2002, but he did not file a notice of disagreement 
with respect to that decision.  The decision therefore became 
final.  38 C.F.R. § 20.302(a).  That November 2002 decision 
is the last, prior, final denial of the claim sought to be 
reopened in this appeal.  

If new and material evidence is submitted or secured with 
respect to a previously- denied claim, VA must reopen that 
claim and evaluate the merits of the claim in light of all 
the evidence, both new and old.  38 U.S.C.A. § 5108; Spalding 
v. Brown, 10 Vet. App. 6, 10 (1997).  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last, prior, final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).    

Since the November 2002 rating decision, the veteran 
submitted to the RO a July 2004 psychiatric evaluation report 
by Dr. Guillén that discussed an evaluation conducted in 
March 1999.  Since that existing evidence was not previously 
submitted to the RO, it is "new" evidence.  

That evidence is also material because it relates to 
unestablished facts necessary to substantiate the claim.  
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For service 
connection, three requirements must be established: (1) a 
current disability exists; (2) an injury or disease was 
incurred during active military service; and (3) a 
relationship exists between the current disability and the 
inservice injury or disease.  Although the veteran has 
previously submitted medical evidence indicating various 
diagnoses of acquired psychiatric disorders, the veteran's 
claim has been denied because the evidence prior to 
November 2002 did not establish that any disorder was 
incurred during service or that any current disorder is 
related to his military service.  But the July 2004 
psychiatric report by Dr. Guillén stated that the veteran 
developed his current condition of recurrent major depression 
in the Army.  Thus, this evidence relates to the two 
unestablished facts necessary to substantiate the claim.  
Dr. Guillén's report is material evidence as well.  

Since the claims file contained no indication that any 
acquired psychiatric disorder was incurred during service or 
that his current disability is related to his military 
service, this new and material evidence was neither 
cumulative nor redundant of the evidence of record in 
November 2002 (the time of the last, prior, final denial of 
the claim sought to be reopened).  Moreover, for purposes of 
establishing whether new and material evidence has been 
received, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Presuming 
that the medical opinion is credible, Dr. Guillén's July 2004 
psychiatric evaluation report raised a reasonable possibility 
of substantiating the claim.  As a result, the standard for 
new and material evidence has been met.  The claim is 
reopened, and to that extent, the claim is granted. 

In providing section 5103(a) notice in the context of an 
attempt to reopen a claim, VA is also required to look at the 
bases for the denial in the previous decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that had been found 
insufficient in the previous denial of the claim.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Since the veteran's claim 
to reopen has been granted, any errors with respect to such 
notice could not have prejudiced the veteran.  Thus, no 
discussion of that notice is necessary here.  


ORDER

New and material evidence has been received, and the claim of 
entitlement to service connection for an acquired psychiatric 
disorder is reopened.  To this extent, the appeal is granted.   


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

Dr. Guillén's July 2004 psychiatric evaluation report was 
sufficient evidence to reopen the veteran's claim, but it is 
not sufficient to support a grant of service connection.  
First, in the "History of Actual Complaints" section of the 
report, the doctor recorded the veteran's statement that due 
to the pressures and abuse that he had been submitted to, he 
had developed his mental condition.  The veteran reported 
that he suffered a nervous crisis during service and that he 
was treated in the Army but did not remember the names of 
those who treated him.  There is no indication in the report 
that the doctor was aware that the veteran's service 
treatment records contain no evidence of treatment for a 
psychiatric disorder during service.  See Reonal v. Brown, 5 
Vet. App. 458, 461 (1993) (an opinion based upon an 
inaccurate factual premise has no probative value).

Second, Dr. Guillén's July 2004 psychiatric evaluation report 
contains no rationale at all for his conclusion that the 
veteran's major depressive disorder began during service.  It 
is the factually accurate, fully articulated, sound reasoning 
that supports a conclusion that contributes probative value 
to a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008) (the articulated reasoning enables the Board 
to conclude that a medical expert has applied valid medical 
analysis to the significant facts of the particular case in 
order to reach the conclusion submitted in the medical 
opinion).  Thus, a medical opinion must support its 
conclusion with an analysis the Board can consider and weigh 
against other evidence in the record.  Stefl v. Nicholson, 21 
Vet. App. 120, 124 (2007).  Since Dr. Guillén's report does 
not contain that analysis and it is not clear whether he was 
aware that the veteran's description of inservice events 
contains no support in his service treatment records, the 
report does not establish either inservice incurrence or a 
nexus between his current disability and the veteran's Army 
service. 

But Dr. Guillén's July 2004 psychiatric evaluation is 
sufficient to establish that he may have incurred an acquired 
psychiatric disorder during service and that his current 
disorder may be associated with his active military service.  
38 C.F.R. § 3.159(c)(4) (2008) (VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim); McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (the threshold for establishing the third element is 
low for there need only be evidence that "indicates" that 
there "may" be a nexus between the current disability and 
military service).  Thus, a compensation and pension (C&P) 
medical examination is necessary to determine all current 
psychiatric disorders and the etiology of each.  

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.   

There is very little mental health treatment evidence in the 
claims folder.  Before the C&P examination is scheduled, the 
veteran should be asked to identify all mental health 
treatment records since March 1999 and the RO/AMC should make 
arrangements to obtain those records and associated them with 
the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all 
treatment facilities where he was treated 
for psychiatric disorders since March 1999 
and make arrangements to obtain any 
identified records.  Associate any 
evidence with the claims folder. 

2.  Thereafter, make arrangements for the 
veteran to have an appropriate examination 
to determine all current psychiatric 
disorders and the etiology of each.  The 
claims folder, to include a copy of this 
Remand and Dr. Guillén's July 2004 
psychiatric evaluation report, must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination report.  Any indicated studies 
should be performed.  

The examination report must provide 
complete rationale for all opinions and 
must address the following matters:  

(a)  Identify all current psychiatric 
disabilities.  Please note that the 
veteran has been diagnosed with different 
psychiatric disabilities at various times 
since service.  See, e.g., Dr. Guillén's 
July 2004 Psychiatric Evaluation Report 
(recurrent major depression); Dr. Alberto 
Folch's September 1999 Report (in 1957, 
the veteran was suffering from a nervous 
condition compatible with psycho-affective 
disorder); Dr. Mangoubi's Reports of 
October 1994 and June 1984 (schizo-
affective disorder); Dr. Ramos's 
September 1988 Report (psycho-neurotic 
disorder); Dr. Andres Lopez Cumpiano's 
January 1972 Opinion (borderline 
schizophrenia); Department of Public 
Welfare's May 1962 Report (psychoneurotic 
disorder, anxiety reaction).  If the 
examiner's list of current diagnoses do 
not include those determined by other 
physicians, the examiner should explain 
why his or her diagnosis if different.  

(b) For each diagnosis, the examiner 
should provide an opinion, with complete 
rationale, as to whether it is at least as 
likely as not (that is, a probability of 
50 percent or greater) that the veteran's 
current diagnosis had its onset during his 
military service or is related to his 
military service.  

3.  Finally, readjudicate the issue on 
appeal.  If the claim remains denied, 
provide the veteran and his representative 
with a supplemental statement of the case.  
Allow an appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


